UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6848



SHATEEK AMIN BILAL,

                                              Plaintiff - Appellant,

          versus


GEORGE   CURRIE,    Superintendent;   LAWRENCE
SOLOMON, Assistant Superintendent; RICKY DUKE,
Assistant Superintendent; JEANNIE LANCASTER;
HAROLD PERSON; MICHAEL MUNNS; LIEUTENANT RYAN;
SERGEANT SMITH; LIEUTENANT VANBUREN; SERGEANT
OAKES; GUARD NORWOOD; GUARD IRBY; GUARD
WILLIAMS; GUARD MAGNUM; GUARD JONES; GUARD
MCMILLION; GUARD CORDELL; DAVID CARROLL,
Sergeant; SERGEANT WESLEY; SERGEANT SMITH,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-9-5-H)


Submitted:   September 5, 2002          Decided:   September 10, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Shateek Amin Bilal, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Shateek Amin Bilal appeals the district court’s order denying

his motion for reconsideration of a previous order that dismissed

some, but not all, of his 42 U.S.C. § 1983 (2000) claims as

frivolous.    We dismiss the appeal for lack of jurisdiction because

the order is not appealable.   This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2000), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).    The order here appealed is neither a final order nor

an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED



                                  2